Title: From Thomas Jefferson to United States Congress, 3 December 1805
From: Jefferson, Thomas
To: United States Congress


                                                
                            To the Senate & House of Representatives of the US of America
                     
                            
                        
                  
                            
                        
                        At a moment when the nations of Europe are in commotion & arming against each other, when those with whom we have principal intercourse are engaged in the general contest, & when the countenance of some of them towards our peaceable country, threatens that even that may not be unaﬀected by what is passing on the general theatre, a meeting of the representatives of the Nation in both houses of Congress has become more than usually desirable. Coming from every section of our Country, they bring with them the sentiments & the information of the whole, & will be enabled to give a direction to the public aﬀairs which the will, & the wisdom of the whole will approve & support.—
                  In taking a view of the state of our Country, we, in the ﬁrst place, notice the late aﬄiction of two of our cities under the fatal fever which in latter times has occasionally visited our shores. Providence, in his goodness, gave it an early termination, on this occasion, & lessened the number of victims which have usually fallen before it.—In the course of the several visitations by this disease, it has appeared that it is strictly local, incident to cities & on the tide waters only, incommunicable in the country either by persons under the disease, or by goods carried from diseased places: that it’s access is with the Autumn, & it disappears with the early frosts. These restrictions, within narrow limits of time & space, give security, even to our maritime Cities, during three fourths of the year, & to the Country always. Altho’ from these facts it appears unnecessary, yet, to satisfy the fears of foreign nations, & cautious on their part, not to be complained of, in a danger whose limits are yet unknown to them, I have strictly enjoined on the Oﬃcers at the head of the customs to certify with exact truth, for every Vessel sailing for a foreign port, the state of health respecting this fever which prevails at the place from which she sails. Under every motive from character & duty to certify the truth, I have no doubt they have faithfully executed this injunction. Much real injury has however been sustained from a propensity to identify with this endemic, & to call by the same name, fevers of very diﬀerent kinds which have been known at all times & in all countries, & never have been placed among those deemed contagious. As we advance in our Knowledge of this disease, as facts develope the source from which Individuals recieve it, the State Authorities charged with the care of the public health, & Congress with that of the General Commerce, will become able to regulate with eﬀect their respective functions in these departments. The burthen of Quarentines is felt at home as well as abroad, their eﬃcacy merits examination. Altho’ the health laws of the States should be found to need no present revisal by Congress, yet commerce claims that their attention be ever awake to them.
                  Since our last meeting the aspect of our foreign relations has considerably changed. Our Coasts have been infested, & our harbours watched by private armed Vessels, some of them without commissions, some with illegal commissions, others with those of legal form, but committing piratical acts beyond the Authority of their commissions. They have captured in the very entrance of our harbours; as well as on the high Seas, not only the Vessels of our friends coming to trade with us, but our own also, they have carried them oﬀ under pretence of legal adjudication, but, not daring to approach a court of justice, they have plundered & sunk them by the way, or in obscure places, where no evidence could arise against them, maltreated the crews, & abandoned them in boats in the open Sea, or on desert shores, without food or Covering. These enormities appearing to be unreached by any control of their Sovereigns, I found it necessary to equip a force to cruize within our own Seas, to arrest all Vessels of these descriptions found hovering on our Coasts, within the limits of the Gulf Stream, & to bring the oﬀenders in for trial as Pirates.
                  The same system of hovering on our coasts and harbours, under colour of seeking enemies, has been also carried on by public armed ships, to the great annoyance and oppression of our Commerce. New principles too have been interpolated into the Law of nations founded neither in justice, nor the usage or acknolegement of nations. According to these, a belligerent takes to itself a commerce, with it’s own enemy, which it denies to a neutral, on the grounds of it’s aiding that enemy in the War, but reason revolts at such an inconsistency, & the neutral having equal right with the belligerent to decide the question, the interests of our constituents, & the duty of maintaining the authority of reason, the only umpire between just nations, impose on us the obligation of providing an eﬀectual & determined opposition to a doctrine so injurious to the rights of peaceable nations. indeed the conﬁdence we ought to have in the justice of others still countenances the hope, that a sounder view of those rights will of itself induce from every belligerent a more correct observance of them.
                  With Spain our negociations for the settlement of diﬀerences have not had a satisfactory issue. Spoliations during the former war for which she had formally acknoleged herself responsible, have been refused to be compensated, but on conditions aﬀecting other claims in no wise connected with them. Yet the same practices are renewed in the present war, & are already of great amount. On the Mobille our commerce passing through that River continues to be obstructed by arbitrary duties & vexatious searches. Propositions for adjusting amicably the boundaries of Louisiana have not been acceded to. While however the right is unsettled, we have avoided changing the State of things, by taking new Posts, or strengthening ourselves in the disputed territories, in the hope that the other power would not, by a contrary conduct, oblige us to meet their example, & endanger conﬂicts of Authority, the issue of which may not be easily controuled, but in this hope we have now reason to lessen our conﬁdence. inroads have been recently made into the territories of Orleans & the Missisipi,  our Citizens have been seized & their property plundered in the very parts of the former which had been actually delivered up by Spain, and this by the regular Oﬃcers & Soldiers of that Government. I have therefore found it necessary at length to give orders to our troops on that frontier to be in readiness to protect our Citizens & to repel by arms any similar Aggressions in future. Other details necessary for your full information of the state of things between this Country and that, shall be the subject of another communication—
                  In reviewing these injuries from some of the belligerent powers, the moderation, the ﬁrmness & the wisdom of the Legislature will all be called into Action. We ought still to hope that time and a more correct estimate of interest as well as of character, will produce the justice we are bound to expect. But should any Nation deceive itself by false calculations, & disappoint that expectation, we must join in the unproﬁtable contest of trying which party can do the other the most harm. Some of these injuries may perhaps admit a peaceable remedy where that is competent it is always the most desirable—but some of them are of a nature to be met by force only, & all of them may lead to it. I cannot therefore but recommend such preparations as circumstances call for. The ﬁrst object is to place our Sea-Port Towns out of the danger of insult. measures have been already taken for furnishing them with heavy Cannon for the service of such land batteries as may make a part of their defence against armed Vessels approaching them. In aid, of these it is desireable we should have a competent number of Gun-boats: & the number to be competent must be considerable. If immediately begun, they may be in readiness for service at the opening of the next season. Whether it will be necessary to augment our land forces, will be decided by occurrences probably in the course of your Session. in the mean time you will consider whether it would not be expedient, for a state of peace as well as of war, so to organise or class the militia, as would enable us, on any sudden emergency, to call for the services of the younger portions, unincumbered with the old & those having families. Upwards of three hundred thousand able bodied men, between the ages of 18. and 26. years, which the last census shews we may now count within our limits, will furnish a competent number for oﬀence or defence, in any point where they may be wanted, & will give time for raising regular forces after the necessity of them shall become certain: & the reducing to the early period of life all it’s active service, cannot but be desireable to our Younger Citizens of the present as well as future times, inasmuch as it engages to them in more advanced age, a quiet & undisturbed repose in the bosom of their families. I cannot then but earnestly recommend to your early consideration the expediency of so modifying our militia system as by a separation of the more active part from that which is less so we may draw from it, when necessary, an eﬃcient corps ﬁt for real & active service & to be called to it in regular rotation.
                  Considerable provision has been made under former Authorities from Congress, of materials for the construction of Ships of War of 74. Guns. these materials are on hand, subject to the further will of the Legislature.
                   
An immediate prohibition of the exportation of Arms & Ammunition is also submitted to your determination.

                  Turning from these unpleasant views of violence & wrong, I congratulate you on the liberation of our fellow Citizens who were stranded on the Coast of Tripoli, & made prisoners of war. in a Government bottomed on the will of all, the life & liberty of every individual Citizen becomes interesting to all. In the treaty therefore which has concluded our warfare with that state, an article for the ransom of our Citizens has been agreed to. An operation by land, by a small band of our Countrymen, & others engaged for the occasion, in conjunction with the troops of the Ex-Bashaw of that country, gallantly conducted by our late Consul Eaton, & their succesful enterprise on the city of Derne, contributed doubtless to the impression which produced peace: and the conclusion of this prevented opportunities, of which the Oﬃcers & Men of our Squadron, destined for Tripoli, would have availed themselves, to emulate the Acts of Valour exhibited by their brethren in the attack of the last year. Reﬂecting with high satisfaction on the distinguished bravery displayed, whenever occasions permitted, in the late Mediterranean service, I think it would be an useful encouragement, as well as a just reward, to make an opening for some present promotion, by enlarging our peace establishment of Captains & Lieutenants.
                  With Tunis some misunderstandings have arisen, not yet suﬃciently explained. But friendly discussions with their Ambassador recently arrived, & a mutual disposition to do whatever is just & reasonable, cannot fail of dissipating these, so that we may consider our peace, on that coast generally, to be on as sound a footing as it has been at any preceding time. Still it will not be expedient to withdraw immediately the whole of our force from that Sea. 

                  The Law providing for a Naval peace establishment ﬁxes the number of frigates which shall be kept in constant service, in time of peace, & prescribes that they shall be manned by not more than two thirds of their complement of Seamen & ordinary Seamen. Whether a Frigate may be trusted to two thirds only of her proper complement of men, must depend on the nature of the service on which she is ordered. that may sometimes, for her safety, as well as to ensure her object, require her fullest complement. In adverting to this subject Congress will perhaps consider whether the best limitation on the Executive discretion, in this case, would not be by the number of seamen which may be employed in the whole service, rather than by the number of Vessels. Occasions oftner arise for the employment of small, than of large Vessels: and it would lessen risk, as well as expence, to be authorised to employ them of preference. the limitation suggested, by the number of seamen, would admit a selection of Vessels best adapted to the service.—

                  Our Indian neighbors are advancing, many of them with spirit, & others beginning to engage, in the pursuits of Agriculture & houshold manufacture. they are becoming sensible that the earth yields subsistence with less labor & more certainty than the forest: and ﬁnd it their interest, from time to time, to dispose of parts of their surplus & waste lands, for the means of improving those they occupy, & of subsisting their families while they are preparing their farms. Since your last session, the Northern tribes have sold to us the lands between the Connecticut reserve & the former Indian boundary, and those on the Ohio, from the same boundary to the Rapids, & for a considerable depth inland. The Chickasaws & Cherokees have sold us the Country between, and adjacent to the two districts of Tennissee; and the Creeks, the residue of their lands in the fork of Ocmulgee, up to the Ulcofauhatché, the three former purchases are important, in as much as they consolidate disjoined parts of our settled Country, & render their intercourse secure: and the second particularly so, as with the small point on the River which we expect is by this time ceded by the Piankeshaws, it compleats our possession of the whole of both banks of the Ohio, from it’s source to near it’s mouth; and the navigation of that river is thereby rendered for ever safe to our Citizens settled & settling on it’s extensive waters. The purchase from the Creeks too has been for some time peculiarly interesting to the State of Georgia.
                   The several treaties which have been mentioned will be submitted to both Houses of Congress for the exercise of their respective functions. 

                  Deputations, now on their way to the Seat of Government, from various nations of Indians inhabiting the Missouri & other parts beyond the Missisipi, come charged with assurances of their satisfaction with the new relations in which they are placed with us, of their dispositions to cultivate our peace & friendship, & their desire to enter into commercial inter course with us.

                  A state of our progress in exploring the principal rivers of that country, & of the information respecting them hitherto obtained, will be communicated as soon as we shall recieve some further relations, which we have reason shortly to expect. 

                  The reciepts at the treasury during the year ending on the 30th. day of September last, have exceeded the sum of thirteen Millions of Dollars, which, with not quite ﬁve Millions in the treasury at the beginning of the year, have enabled us after meeting other demands, to pay nearly two Millions of the debt contracted under the British treaty & convention, upwards of four Millions of principal of the public debt, & four Millions of interest. These payments, with those which had been made in three years and an half preceding, have extinguished, of the funded debt, nearly eighteen Millions of principal. 

                  Congress, by their act of Nov. 10. 1803. authorised us to borrow 1,750,000 Dollars towards meeting the claims of our Citizens assumed by the convention with France—We have not however, made use of this authority, because the sum of four Millions and an half, which remained in the treasury on the same 30th. day of September last, with the reciepts which we may calculate on for the ensuing year, besides paying the annual sum of eight Millions of Dollars, appropriated to the funded debt, & meeting all the current demands which may be expected, will enable us to pay the whole sum of three Millions seven hundred and ﬁfty thousand Dollars assumed by the French Convention, & still leave us a surplus of nearly a Million of Dollars at our free disposal. Should you concur in the provisions of Arms and Armed Vessels recommended by the circumstances of the times, this surplus will furnish the means of doing so. 

                  On this ﬁrst occasion of addressing Congress since, by the choice of my constituents, I have entered on a second term of administration, I embrace the opportunity to give this public assurance that I will exert my best endeavors to administer faithfully the Executive department, & will zealously co-operate with you in every measure which may tend to secure the liberty, property, & personal safety of our fellow Citizens, & to consolidate the republican forms & principles of our Government—
                   
In the course of your Session, you shall recieve all the aid which I can give for the dispatch of public business and all the information necessary for your deliberations, of which the interests of our own Country & the conﬁdence reposed in us by others, will admit a communication.

                        
                            Th: Jefferson
                     
                     Dec. 3. 1805.
                        
                    